


Exhibit 10.1
RETIREMENT PLAN COMMITTEE ACTION


The undersigned, being all of the members of the Perrigo Company Retirement Plan
Committee, do hereby take the following action by unanimous written consent:


WHEREAS, Perrigo Company (the “Company”) sponsors and maintains the Perrigo
Company Nonqualified Deferred Compensation Plan, as amended and restated
effective January 1, 2007 (the “Plan”), and as subsequently amended;


WHEREAS, it is now deemed desirable to amend the Plan to allow participants to
(i) direct the investment of their Plan accounts in one percent increments
instead of five percent increments, and (ii) amend their short-term payout
elections, if any;


NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company pursuant to Section 10.2 of the Plan and delegated to this Committee
pursuant to Section 11.1 of the Plan, the Plan is hereby amended in the form
attached hereto as Exhibit A.


FURTHER, the appropriate officers and employees of the Company are hereby
authorized and empowered to take such actions and execute such documents as any
of them deem necessary or desirable to implement such amendment of the Plan.


*    *    *
IN WITNESS WHEREOF, the undersigned have caused this Action to be taken this
10th day of October, 2012.




 
 
 
 
 
 
/s/ Michael Kelly
 
/s/ Ronald L. Winowiecki
Michael Kelly
 
Ronald L. Winowiecki
 
 
 
/s/ Stacey Petrey
 
/s/ Robert F. Withee
Stacey Petrey    
 
Robert F. Withee
 
 
 
 
 
 
 
 
 




1

--------------------------------------------------------------------------------




EXHIBIT A


AMENDMENT
TO
PERRIGO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Perrigo Company (the “Company”) maintains the Perrigo Nonqualified
Deferred Compensation Plan, as amended and restated effective January 1, 2007
(the “Plan”), and as subsequently amended; and


WHEREAS, it is now deemed desirable to amend the Plan to allow participants to
(i) direct the investment of their Plan accounts in one percent increments
instead of five percent increments, and (ii) amend their short-term payout
elections, if any;


NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company pursuant to Section 10.2 of the Plan and delegated to the Retirement
Plan Committee pursuant to Section 11.1 of the Plan, the Plan is hereby amended
effective October 10, 2012, as follows:
1.    Section 3.10(b) of the Plan (“Proportionate Allocation”) is hereby amended
by deleting the words “five percentage points (5%)” and substituting the
following in its place: “one percentage point (1%)”.
2.    Section 4.1 of the Plan (“Short-Term Payout”) is hereby amended by adding
the following at the end thereof:
“In connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a future "Short-Term Payout" from
the Plan with respect to such Annual Deferral Amount. The Short-Term Payout
shall be in an amount that is equal to the Annual Deferral Amount plus amounts
credited or debited in the manner provided in Section 3.10 above on that amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and except as otherwise elected with respect to Annual Deferral Amounts on and
after January 1, 2013, the Short-Term Payout shall be made in a lump sum
payment. Beginning with the election to defer the Annual Deferral Amount for
Plan Year 2013, a Participant may elect to receive a Short-Term Payout in a lump
sum or pursuant to an Annual Installment Method of up to five (5) years. In the
event that a Participant does not make a valid election of a form of payment for
a Short-Term Payout, and unless modified as provided below, such Short-Term
Payout shall be paid in a single lump sum. Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out, or with respect to a payment subject to an Annual Installment
Method shall begin to be paid out, during a sixty (60) day period commencing
immediately after the last day of any Plan Year designated by the Participant
that is at least three (3) Plan Years after the Plan Year in which the Annual
Deferral Amount is actually deferred.




The Participant may subsequently modify his or her election of a Short-Term
Payout: (a) with respect to the Plan Year designated for payment, or the
beginning of payment, or (b) with respect to the form of payment (e.g. lump sum
or Annual Installment Method) to an alternative form of payment allowable under
the Plan, or both. Such modification shall be requested by submitting a new
Election Form to the Committee; provided, however, that any such new Election
Form requesting a modification to an existing Short-Term Payout: (i) shall be
submitted at least twelve (12) months in advance of the

2

--------------------------------------------------------------------------------




payment date currently in effect for the Short-Term Payout being modified; (ii)
may not become effective for at least twelve (12) months following the date the
Committee accepts it; and (iii) shall provide for an additional deferral period
that is not less than five (5) years from the payment date applicable to the
Short-Term Payout immediately prior to the modification. For purposes of
elections to modify Short-Term Payouts, the entitlement to a series of
installment payments under an Annual Installment Method is treated as the
entitlement to a single payment pursuant to Treasury Regulation
1.409A-2(b)(2)(iii).”
*    *    *
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 10th day of October, 2012.


PERRIGO COMPANY




By /s/ Ronald L. Winowiecki
    
Its VP Treasurer            



3